Per Curiam. Appellant, Derrick Burnett, by his attorney, has filed a motion for rule on the clerk. On September 12, 2000, the Jefferson County Circuit Court revoked appellant’s probation and sentenced him to five years’ imprisonment in the Arkansas Department of Correction. His judgment and commitment order was entered on October 2, 2000. Appellant timely filed a notice of appeal on October 6, 2000. On January 5, 2001, appellant filed a motion for extension of time to docket the appeal, but the motion was filed one day past the ninety-day deadline for filing the record with the Supreme Court Clerk, as set forth in Ark. R. App. P. — Civil 5(a) (2000). As a result, appellant was granted a seven-month extension that also ran outside the applicable time limits.  Mr. Juneau admits in the instant motion that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Accordingly, we grant the motion for rule on the clerk. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Id.